PER CURIAM.
Plaintiff and respondent 'brought this action to recover upon certain bonds issued by the defendant school district. The school district, by way of defense, alleged payment of the bonds. The defense of payment is predicated upon the issuance by the school district of a certain warrant which, it is contended, was accepted by the agents of this plaintiff in payment of the bonds. The trial court found that there was no one authorized as an agent, or otherwise, by this plaintiff to deal with or accept the warrant on his behalf, andi that the bonds had not been paid.
These findings, we believe, are amply supported by the evidence, and it follows that the judgment and order appealed from should be, and are, affirmed.
All the Judges concur.